DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/11/2022 has been entered. Claims 1-3 and 5-20 remain pending in the application, claim 4 is cancelled, and claims 21-25 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 11/19/2021.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record  for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "said plurality of pores" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will read this limitation as “a plurality of pores”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley et al. (US Patent 8,106,014) in view of Kohn et al. (US PGPub 20180280567), hereinafter known as “Priestley” and “Kohn,” respectively.
With regards to claim 1, Priestly discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath: 
(a) is at least in part flexible (Col 12 lines 46-51),

(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and
(e) comprises at least partially in said interior an element, wherein said element comprises a fiber, filament, or combination thereof, spanning at least a portion of a length of said sheath (Col 3 lines 64-67; Col 4 lines 27-34).  
Priestley is silent wherein said at least in part flexible comprises an ability to bend said sheath into less than about a 90 degree angle between a proximal end and a distal end of said sheath, and wherein said sheath comprises a smooth external wall.
However, in the same field of endeavor, Kohn teaches an ability to bend said sheath into less than about a 90 degree angle between a proximal end and a distal end of said sheath (paragraph 58 – “resisted kinking and maintained constant lumen diameter when bent at angles exceeding 125 degrees”), and wherein said sheath comprises a smooth external wall (see Figure 2 – conduit images are shown smooth).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the bending capabilities and smooth external wall of Kohn for the purpose of avoiding pinching or re-severing the fragile regenerating nerve (paragraph 58 of Kohn).
Priestly is also silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through openings in said sheath.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the openings in the sheath as taught by Kohn for the purpose supporting axon growth and nerve regeneration, while also preventing the undesirable infiltration of fibrous tissue (paragraphs 8-9 of Kohn).
With regards to claim 2, Priestley further discloses wherein said element spans a majority of a length of said sheath (Col 3 lines 64-67 and Col 4 lines 35-40).
With regards to claim 3, Priestley further discloses wherein said sheath is configured to encourage, guide, orientate, support, or any combination thereof, said in vivo regrowth of said at least a portion of said nerve cell (Col 4 lines 22-26; Col 11 line 65 – Col 12 line 5).
With regards to claim 5, Kohn teaches wherein after a force that bends said sheath ceases to be applied, said sheath returns at least in part to a pre-bend shape (Kohn: paragraph 58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the sheath returning to a pre-bend shape after being bent for the purpose of assisting in withdrawal of the sheath (due to a more linear shape) after its use.
With regards to claim 6, the combination of Priestley/Kohn disclose wherein bending said sheath comprises bending without breaking said sheath, without kinking said sheath, while maintaining a patency of said sheath, while maintaining a patency of a lumen of said sheath, or any combination thereof (Kohn: paragraph 58).
With regards to claim 7, Priestley further discloses wherein said sheath comprises a protein, a collagen, a gelatin, a silicone, a polymer, a polyester, a hydrophilic material, a polyol, a hybrid composition, an isolated tissue, an isolated tissue product, a decellularized nerve conduit, a carbohydrate, a biomimetic material, a silk, a silk composite, or any combination thereof (Col 3 lines 8-24).
With regards to claim 11, Priestley further discloses wherein said element comprises a plurality of silk elements (Col 3 lines 3-7 and lines 25-29).
With regards to claim 12, Priestley further discloses wherein at least some of said silk elements in said plurality are at least partially covered in a hydrophilic substance (Col 4 lines 27-34).
With regards to claim 13, Priestly further discloses wherein said hydrophilic substance comprises a substance which when contacted with water at least partially forms a gel (Col 4 lines 27-34).
With regards to claim 14, Priestley further discloses wherein said gel comprises a hydrogel (Col 4 lines 27-34).  
With regards to claim 15, the combination of Priestly/Kohn disclose wherein said openings comprise a plurality of pores (Kohn: paragraph 9).
With regards to claim 16, the combination of Priestley/Kohn disclose wherein at least one pore of said plurality of pores traverses said interior of said sheath through to an exterior of said sheath (Kohn: paragraph 8 – diffusion through the walls).
With regards to claim 17, the combination of Priestley/Kohn disclose wherein at least one pore of said plurality of pores has a maximum diameter of about 200 micrometers (Kohn: paragraph 113).
With regards to claim 18, the combination of Priestley/Kohn disclose wherein said plurality of pores are distributed substantially throughout a length of said sheath (Kohn: paragraph 8 – “must be porous to allow for nutrient exchange along the entire length of the device).
With regards to claim 19, the combination of Priestley/Kohn disclose wherein said plurality of pores are substantially uniformly distributed throughout a length of said sheath (Kohn: paragraph 60 – “the size of pores within the braided material must be in a range suitable for promoting effective nutrient and oxygen exchange along the entire length of the device”).
With regards to claim 20, Priestley further discloses wherein said sheath is in a form of a tube (Abstract).
With regards to claim 21, the combination of Priestley/Kohn disclose wherein said flexibility is created by said plurality of pores (Kohn: paragraphs 56 and 58).  
With regards to claim 22, Kohn teaches wherein said flexibility is created by a crosslinking of said sheath (Kohn: paragraphs 56 and 58).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the crosslinking flexibility of Kohn for the purpose of providing desirable mechanical properties including flexibility and kink resistance and tensile strength, which are important in conduit design, especially for large nerve gaps in areas of high mobility (paragraph 58 of Kohn).
With regards to claim 23, Kohn teaches wherein said sheath comprises a smooth internal wall (Kohn: see Figure 2 – conduit images are shown smooth).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Priestley to include the smooth internal wall of the sheath of Kohn for the purpose of easily manipulating/sliding the sheath onto the area of peripheral nerve injury.
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley/Kohn as applied to claim 7 above, and further in view of Shimizu (US Patent 6,589,257).
With regards to claims 8-10, Priestly/Kohn disclose the medical device as claimed in claim 7. Priestley/Kohn are silent to the medical device comprising said collagen, wherein said collagen comprises a type I collagen, a type II collagen, a type III collagen, a type V collagen, a type X collagen, a salt of any of these, or any combination thereof; the medical device comprising said polyester, wherein said polyester comprises a polyglycolic acid; and wherein said sheath comprises a woven polyglycolic acid mesh tube.  
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising said collagen, wherein said collagen comprises a type I collagen, a type II collagen, a type III collagen, a type V collagen, a type X collagen, a salt of any of these, or any combination thereof (Col 2 lines 43-64; Col 7 lines 40-65); 
the medical device comprising said polyester, wherein said polyester comprises a polyglycolic acid (Col 8 lines 60-64); and 
wherein said sheath comprises a woven polyglycolic acid mesh tube (Col 8 lines 6-64).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley/Kohn to include the collagen and polyester material as taught by Shimizu for the purpose of selecting a known material based on its suitability for its intended use supported a prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).
Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Priestley in view of Kohn, and further in view of Shimizu (US Patent 6,589,257).
With regards to claim 24, Priestley discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath: -5-U.S. Serial No. 17/481,592Attorney Docket No. 58411-701.301 Response to Non-Final Office Action dated November 19, 2021 Amendment Dated: February 11, 2022 

(b) is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through said plurality of pores in said sheath, 
(c) comprises an entrance and an exit, wherein said sheath is configured to allow at least a portion of a nerve cell to enter and exit said sheath through said entrance and said exit (Col 4 lines 22-26 – “encouraging nerve processes to enter and leave the device” – therefore comprising an entrance and an exit), 
(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and 
(f) comprises at least partially in said interior a silk element, wherein said silk element comprises a fiber, filament, or combination thereof, spanning at least a portion of a length of said sheath (Col 3 lines 64-67; Col 4 lines 27-34).  
Priestly is silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through said plurality of pores in said sheath.
Priestley/Kohn are also silent wherein said sheath comprises a collagen.
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising said collagen (Col 3 lines 40-44).
prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).
With regards to claim 25, Priestley discloses (Figures 1-18) a medical device comprising a sheath configured to encourage a regrowth of at least a portion of a nerve cell in vivo within said sheath (Abstract), wherein said sheath:
(a) is at least in part flexible (Col 12 lines 46-51), 
(c) comprises an entrance and an exit, wherein said sheath is configured to allow at least a portion of a nerve cell to enter and exit said sheath through said entrance and said exit (Col 4 lines 22-26 – “encouraging nerve processes to enter and leave the device” – therefore comprising an entrance and an exit), 
(d) comprises an interior (inside of tubular body) and an exterior (outside of tubular body), and -6-U.S. Serial No. 17/481,592Attorney Docket No. 58411-701.301 Response to Non-Final Office Action dated November 19, 2021 Amendment Dated: February 11, 2022 
(f) comprises at least partially in said interior a silk element, wherein said silk element comprises a fiber, filament, or combination thereof, spanning at least a portion of a length of said sheath (Col 3 lines 64-67; Col 4 lines 27-34).
Priestly is silent wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through said plurality of pores in said sheath.
However, in the same field of endeavor, Kohn teaches wherein said sheath is configured to at least partially allow an influx of nutrients, an outflow of waste, or both, through said plurality of pores in said sheath (paragraphs 8 and 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley to include the plurality of pores 
Priestley/Kohn are also silent wherein said sheath comprises a polyglycolic acid (PGA).
However, in the same field of endeavor, Shimizu teaches (Figure 1) the medical device comprising a polyglycolic acid (PGA) (Col 3 lines 25-44).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Priestley/Kohn to include the PGA as taught by Shimizu for the purpose of selecting a known material based on its suitability for its intended use supported a prima facie obviousness determination as stated in MPEP 2144.07, the intended purpose being the regeneration of nerve cells (Abstract; Col 9 lines 43-52 of Shimizu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/08/2022

/WADE MILES/Primary Examiner, Art Unit 3771